SMITH, J.
(dissenting). I regret m-y inability to concur in the views of my Associates in this case and' will very briefly state my reasons for dissenting.
The proceedings under sections 1-3 referred to in the majority opinion were begun in 1903-1904. The resolution dividing the city into sewerage districts was not adopted until 1907, long after these proceedings were had. Clearly the attempted division into districts was void. We held in the former appeal, and the majority opinion bo holds, that the proceedings in 1903-1904 were in compliance with sections 1-3, because the entire city was declared to constitute a single sewerage district. The majority opinion in effect concedes that the attempted division of the city into districts in 1907 was void. All subsequent proceedings must then be considered as taken in the city, viewed as a single sewerage district. There was an attempted partial construction in this district. Section 11 of the act declares that in such case the “assessment shall foe at a uniform rate per front foot.” The assessment actually made was as follows: The city council divided the so-called first sewerage -district into four assessment subdistricts, and by resolution declared that subdistrict No. 1 received no benefits, made no assessment, whatever; in subdistrict No. 2 the assessment was described as “45 per cent, of the benefits” ; in- subdistrict No. 4 the assessment was. described as “100 per cent, -of the benefits”; while in subdistrict No. 3 the assessment was declared to be “the same as in the other assessment subdistricts” — all of which seems wholly meaningless, and cannot by any stretch of the legal imagination be considered “a uniform rate per front foot without regard to the lines of assessment sub-districts.” The majority opinion says:
“It is undisputed that the assessments as made were uniform within each, sub district, but were not at a 'uniform rate per front foot’ throughout the whole of the territory covered by the sewerage installed.”
I submit that there never was any assessment per front foot nor any assessment whatever. It is conceded that the assessment certificate in this -case had no other foundation, and to my mind *539it is a new legal doctrine announced 'by the majority opinion that “appellant cannot be heard to raise this objection to this assessment at this time.”
I had always understood that some sort of assessment was an indispensable foundation for a special assessment lien, and that even the very humane view announced in the quotation from McCoy v. Able would hardly be sufficient to justify the enforcement of a lien where none existed. Nor do I think that our Legislature intended to “guide the courts” away' from the fundamental principles which underlie the doctrine of special assessments when it said that the courts “shall disregard any and all irregularities and defects in the proceedings of the city council or any officer of the corporation.”